          Case 1:21-cv-05706-LJL Document 17 Filed 08/19/21 Page 1 of 2



                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        86 Chambers Street, Third Floor
                                                        New York, New York 10007

                                                        August 19, 2021

By ECF
The Honorable Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Center for Biological Diversity, et al. v. U.S. Fish and Wildlife Service, et al., 21
               Civ. 5706 (LJL)

Dear Judge Liman:

       With Plaintiffs’ consent, I write respectfully, on behalf of Defendants, to request a 30-day
extension of the September 7, 2021, deadline to respond to the complaint, along with
corresponding adjournments of the September 8, 2021, initial conference and September 1
deadline for pre-conference submissions.

        The reason for the request is that I will be on annual leave from August 30, through
September 12, when the response to the complaint and the pre-conference submissions are due
and when the conference is to occur. Further, this complaint raises technical matters that require
additional consultation with the agency counsel assigned to the case. Finally, the parties are
currently discussing potential settlement of this matter, and an extension of time to answer and
an adjournment of the initial conference may allow sufficient time for these discussions to occur.

       Should the Court grant the requests, the Government’s response to the complaint will be
due on October 7, 2021. The Government proposes rescheduling the initial conference for some
time after this date, with pre-conference submissions due one week before the conference. For
purposes of rescheduling, I respectfully request that the conference not be scheduled after 1 p.m.
on October 19, 2021.

      This is the Government’s first request for an extension of time to respond to the
complaint and first request for an adjournment of the initial conference and pre-conference
submissions. Counsel for Plaintiff consents to the requests.
          Case 1:21-cv-05706-LJL Document 17 Filed 08/19/21 Page 2 of 2



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney
                                             Southern District of New York

                                       By:   /s/ Allison M. Rovner
                                             ALLISON M. ROVNER
                                             Assistant United States Attorney
                                             Tel.: (212) 637-2691
                                             Fax: (212) 637-2750
                                             E-mail: allison.rovner@usdoj.gov

cc:   By ECF
      Counsel of Record




                                        2
